 21-11141-mg      Doc 2     Filed 06/18/21 Entered 06/18/21 17:08:56            Main Document
                                          Pg 1 of 2



              CERTIFICATE OF RESOLUTION OF 512 W42 RETAIL LLC

       The undersigned, MHI 510 W42 Operating LLC, sole member of 512 W42 RETAIL LLC,
a limited liability company duly organized under the laws of the state of New York (the
 Company              certifies that the following is a true and correct copy of the resolutions
adopted by the managing member of the Company on the 18th day of June, 2021, to wit:

               WHEREAS, it is desirable and in the best interests of the Company, its
       creditors, employees, and other interested parties that a petition be filed by the
       Company, seeking relief under the provisions of chapter 7 of title 11 of the United
                        Bankruptcy Code .

                NOW, THEREFORE, BE IT RESOLVED, that the Company, and any
                                                                    Authorized Officer
       be, and hereby are, authorized, empowered, and directed, in the name and on behalf
       of the Company, to execute, verify and deliver all documents necessary to perfect
       the filing of a petition under chapter 7 of the Bankruptcy Code and to cause the
       same to be filed in the United States Bankruptcy Court for the Southern District of
       New York at such time as the Authorized Officer executing the petition shall
       determine; and be it further

               RESOLVED, that the Company is authorized and directed to employ the
       law firm of Rosen & Associates, P.C., 747 Third Avenue, New York, New York
       10017-2803, to represent                              Chapter 7 case; and be it
       further

              RESOLVED, that any Authorized Officer be, and hereby is, authorized,
       empowered, and directed to execute and file all petitions, schedules, motions, lists,
       applications, pleadings, and other documents and, further to such end, to do any
       other acts and take any other steps in the name and in behalf of the Company
       necessary and incident to commencing and prosecuting such a case to a successful
       completion; and it be further

               RESOLVED, that each Authorized Officer, and such other officers of the
       Company as the Authorized Officers shall from time to time designate, be, and each
       hereby is, authorized, empowered, and directed, in the name and on behalf of the
       Company to: (i) negotiate, execute, deliver and/or file, in addition to the
       agreements, documents, and instruments referenced herein, such other agreements,
       documents and instruments and assignments thereof as may be required or as such
       Authorized Officers deem appropriate or advisable, or to cause the negotiation,
       execution and delivery thereof, in the name and on behalf of the Company in such
       form and substance as such Authorized Officers may approve, together with such
       changes and amendments to any of the terms and conditions thereof as such officers
       may approve, with the execution and delivery thereof on behalf of the Company by
       or at the direction of such Authorized Officers to constitute evidence of such
       approval; (ii) negotiate, execute, deliver and/or file, in the name and on behalf of
21-11141-mg   Doc 2   Filed 06/18/21 Entered 06/18/21 17:08:56   Main Document
                                    Pg 2 of 2
